Name: 88/179/EEC: Commission Decision of 12 February 1988 on the improvement of the efficiency of agricultural structures in the United Kingdom pursuant to Council Regulation (EEC) No 797/85 (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1988-03-25

 Avis juridique important|31988D017988/179/EEC: Commission Decision of 12 February 1988 on the improvement of the efficiency of agricultural structures in the United Kingdom pursuant to Council Regulation (EEC) No 797/85 (Only the English text is authentic) Official Journal L 080 , 25/03/1988 P. 0056 - 0056*****COMMISSION DECISION of 12 February 1988 on the improvement of the efficiency of agricultural structures in the United Kingdom pursuant to Council Regulation (EEC) No 797/85 (Only the English text is authentic) (88/179/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 797/85 of 12 March 1985 on improving the efficiency of agricultural structures (1), as last amended by Regulation (EEC) No 1760/87 (2), and in particular Article 25 thereof, Whereas, on 9 October 1987, the Government of the United Kingdom, pursuant to Article 24 (4) of Regulation (EEC) No 797/85, forwarded Statutory Rules of Northern Ireland 1987 No 63 on the 1987 agricultural and horticultural cooperation scheme for Northern Ireland and whereas, pursuant to the second indent of Article 24 (1) of the said Regulation, it forwarded Statutory Instrument 1985 No 334 on the 1985 agricultural and horticultural cooperation scheme for the United Kingdom as a whole, which adopted the provisions implementing Regulation (EEC) No 797/85; Whereas, under Article 25 (3) of Regulation (EEC) No 797/85, the Commission has to decide whether the conditions for a financial contribution by the Community are satisfied, in the light of the compatibility of the provisions forwarded with the abovementioned Regulation and bearing in mind the objectives of the latter and the need to ensure that the various measures are properly related; Whereas the aid for joint investment in fodder production and the improvement of pastures which are farmed jointly referred to in these provisions is compatible with Article 17 of Regulation (EEC) No 797/85 when granted in less-favoured areas within the meaning of Council Directive 75/268/EEC (3); Whereas the aid to assist the operation of recognized groups seeking to set up various forms of mutual assistance between farms, joint use of farming equipment or joint farming referred to in these provisions is compatible with Article 10 of Regulation (EEC) No 797/85 when it is intended to contribute to the running costs of these groups for a maximum of five years dating from their inception; Whereas the remaining aid for investment in agricultural holdings referred to in these provisions is subject to the restrictions laid down in Article 8 (2), (3) and (4) of Regulation (EEC) No 797/85; Whereas the EAGGF Committee has been consulted on the financial aspects; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 1. In the light of the provisions forwarded by the United Kingdom, the measures it has taken pursuant to Regulation (EEC) No 797/85 continue to satisfy the conditions for a Community financial contribution to the common measure referred to in Article 1 of Regulation (EEC) No 797/85. 2. The Community financial contribution to the measures taken pursuant to the provisions forwarded by the United Kingdom shall be confined to aid which complies with the conditions laid down in Articles 10 and 17 of Regulation (EEC) No 797/85. 3. The United Kingdom shall ensure that other aid for investment in agricultural holdings provided for in the provisions forwarded complies with the restrictions laid down in Article 8 (2), (3) and (4) of Regulation (EEC) No 797/85. Article 2 This Decision is addressed to the United Kingdom. Done at Brussels, 12 February 1988. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 93, 30. 3. 1985, p. 1. (2) OJ No L 167, 26. 6. 1987, p. 1. (3) OJ No L 128, 19. 5. 1975, p. 1.